IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10144
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

PETER RIVERA, also known as Curruco,

                                          Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                      USDC No. 3:98-CR-206-4-X
                         - - - - - - - - - -
                           February 6, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel has moved for leave to withdraw and

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Rivera has not filed a response to counsel’s motion to

withdraw.   Our independent review of counsel’s brief and the

record discloses no nonfrivolous issue for appeal.

     Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.